04/08/2020



                                                                                            Case Number: DA 19-0407




                 IN THE SUPREME COURT OF THE STATE OF MONTANA

                         SUPREME COURT CAUSE NO. DA-19-0407


STATE OF MONTANA,                           )
                                            )
              Plaintiff/Appellees,          )
                                            )              ORDER FOR
    vs.                                     )              ADDITIONAL TIME FOR
                                            )              FILING OPENING BRIEF
MICHAEL BREAREY,                            )
                                            )
               Defendant/Appellant.         )


              Upon review of the Defendant/Appellant Unopposed Motion for Additional Time

for Filing Opening Brief, and good cause therefrom;

              It is hereby ORDERED that the Defendant/Appellant shall have an additional

thirty (30) days from April 17, 2020 to file their Opening Brief. Defendant/Appellant Opening

Brief will be due May 18, 2020.




cc: Jami Rebsom
    Martin Lambert
    Bjorn Boyer




                                                                                                    1 by:
                                                                                 Electronically signed
                                                                                       Mike McGrath
                                                                          Chief Justice, Montana Supreme Court
                                                                                        April 8 2020